USCA4 Appeal: 22-6751      Doc: 7          Filed: 09/27/2022   Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6751


        LARRY BLAKNEY,

                             Petitioner - Appellant,

                      v.

        UNITED STATES OF AMERICA,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:21-hc-02231-FL)


        Submitted: September 22, 2022                               Decided: September 27, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Larry Blakney, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6751         Doc: 7      Filed: 09/27/2022      Pg: 2 of 2




        PER CURIAM:

               Larry Blakney, a federal inmate against whom an 18 U.S.C. § 4246 civil

        commitment proceeding is pending, appeals the district court’s order dismissing without

        prejudice his 28 U.S.C. § 2241 petition for failure to exhaust available remedies. We have

        reviewed the record and find no reversible error. Blakney has not exhausted available

        remedies through the commitment proceeding that is being held before another judge in

        the district court. Accordingly, we deny Blakney’s motion for release and a finding of

        unrestorability and objecting to the Government’s motion for an additional period of time

        for his commitment and affirm for the reasons stated by the district court. Blakney v. United

        States, No. 5:21-hc-02231-FL (E.D.N.C. May 31, 2022).

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




                                                     2